DETAILED ACTION

Election/Restrictions
1.	Claims 4-13 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2005/0253794).
As to claim 1, Lee teaches a display control device (timing controller, fig. 3) for controlling a display device including a display panel having a plurality of pixels arranged in a plurality of rows and a plurality of columns ([0029]-[0031], fig. 3), comprising:
 a first driving unit supplying a data voltage corresponding to a luminance to the plurality of pixels by the plurality of columns ([0030] the data driver 320 
 a second driving unit selecting the plurality of pixels receiving the data voltage by the plurality of rows ([0031] the gate driver 330 …for generating first scan signals of gate lines G1-Gn of the LCD panel 340, [0033]), 
wherein the first driving unit and the second driving unit, in one frame:
sequentially supply the data voltage for an image display to the plurality of pixels ([0033] the gate driver 330 is sequentially shifted and first scan signals are outputted from the gate lines G1-G14 . . . such that pixels along the scan lines of the LCD panel 340 is driven sequentially, and pixel data signals outputted from the data driver 320 are charged to the storage capacitors of the pixels of the LCD panel 340) of a first block including a first group (a first block including GATE-OUT1, GATE-OUT2 and GATE-OUT3, fig. 4) of the plurality of rows (fig. 4 illustrates that when the first output enable signal OE is high, it will separate pixels lines into blocks, for example, GATE-OUT1, GATE-OUT2 and GATE-OUT3 are in the first block; GATE-OUT4, GATE-OUT5, GATE-OUT6 and GATE-OUT7 are in the second block; GATE-OUT8, GATE-OUT9, GATE-OUT10 and GATE-OUT11 are in the third block; GATE-OUT12, GATE-OUT13 and GATE-OUT14 are in the fourth block);
 supply a black level voltage to the plurality of pixels of a second block (the second block including GATE-OUT4, GATE-OUT5, GATE-OUT6 and GATE-OUT7) including a second group of the plurality of rows (the second block including GATE-OUT4, GATE-OUT5 and GATE-OUT6; [0034] the gate driver 330 drives four gate lines (“GATE-OUT3, GATE-OUT4, GATE-OUT5 and GATE-OUT6”) at the same time for 
supply the black level voltage to the plurality of pixels in at least one of the plurality of rows of the first block (GATE-OUT3, fig. 4) while the black level voltage is supplied to the plurality of pixels of the second block ([0034] the gate driver 330 drives four gate lines (“GATE-OUT3, GATE-OUT4, GATE-OUT5 and GATE-OUT6”) at the same time for charging black data signal outputted from the data driver 320 to the storage capacitance of the pixels of the LCD panel 340, as the 16.sup.th clock signal shows). 

As to claim 2, Lee teaches the device, wherein the first driving unit supplies the data voltage ([0033] pixel data signals outputted from the data driver 320 are charged to the storage capacitors of the pixels of the LCD panel 340) modified according to a number of the plurality of rows of the first block (the first block has three rows GATE-OUT1, GATE-OUT2 and GATE-OUT3, fig. 4) and a number of the plurality of rows of the first block receiving the black level voltage (the three rows GATE-OUT1, GATE-OUT2 and GATE-OUT3 of the first block receives black voltage at the 12th and 16th clock signal as seen in fig. 4 ).
 
As to claim 14, Lee teaches a method of controlling a display device (timing controller, fig. 3) including a display panel having a plurality of pixels arranged in a plurality of rows and a plurality of columns ([0029]-[0031], fig. 3), comprising:
supplying a data voltage corresponding to a luminance to the plurality of pixels by the plurality of columns ([0030] the data driver 320 …sequentially outputting pixel data signal or black data signal driving pixels of the LCD 340 via the data lines Di-Dm); and
selecting the plurality of pixels receiving the data voltage by the plurality of rows ([0031] the gate driver 330 …for generating first scan signals of gate lines G1-Gn of the LCD panel 340, [0033]),
wherein the first driving unit and the second driving unit, in one frame:
sequentially supply the data voltage for an image display to the plurality of pixels ([0033] the gate driver 330 is sequentially shifted and first scan signals are outputted from the gate lines G1-G14 . . . such that pixels along the scan lines of the LCD panel 340 is driven sequentially, and pixel data signals outputted from the data driver 320 are charged to the storage capacitors of the pixels of the LCD panel 340) of a first block including a first group (a first block including GATE-OUT1, GATE-OUT2 and GATE-OUT3) of the plurality of rows (fig. 4 illustrates that when the first output enable signal OE is high, it will separate pixels lines into blocks, for example, GATE-OUT1, GATE-OUT2 and GATE-OUT3 are in the first block; GATE-OUT4, GATE-OUT5, GATE-OUT6 and GATE-OUT7 are in the second block; GATE-OUT8, GATE-OUT9, GATE-OUT10 and GATE-OUT11 are in the third block; GATE-OUT12, GATE-OUT13 and GATE-OUT14 are in the fourth block);
 supply a black level voltage to the plurality of pixels of a second block (the second block including GATE-OUT4, GATE-OUT5, GATE-OUT6 and GATE-OUT7) including a second group of the plurality of rows (the second block including GATE-
 supply the black level voltage to the plurality of pixels in at least one of the plurality of rows of the first block (GATE-OUT3, fig. 4) while the black level voltage is supplied to the plurality of pixels of the second block ([0034] the gate driver 330 drives four gate lines (“GATE-OUT3, GATE-OUT4, GATE-OUT5 and GATE-OUT6”) at the same time for charging black data signal outputted from the data driver 320 to the storage capacitance of the pixels of the LCD panel 340, as the 16.sup.th clock signal shows). 
 
As to claim 15, Lee teaches a method of controlling (timing controller, fig. 3) a display device including a display panel having a plurality of pixels arranged in a plurality of rows and a plurality of columns ([0029]-[0031], fig. 3), comprising:
 supplying a data voltage corresponding to a luminance to the plurality of pixels by the plurality of columns ([0030] the data driver 320 …sequentially outputting pixel data signal or black data signal driving pixels of the LCD 340 via the data lines Di-Dm); and
selecting the plurality of pixels receiving the data voltage by the plurality of rows ([0031] the gate driver 330 …for generating first scan signals of gate lines G1-Gn of the LCD panel 340, [0033]),
wherein the first driving unit and the second driving unit, in one frame:
sequentially supply the data voltage for an image display to the plurality of pixels ([0033] the gate driver 330 is sequentially shifted and first scan signals are outputted from the gate lines G1-G14 . . . such that pixels along the scan lines of the LCD panel 340 is driven sequentially, and pixel data signals outputted from the data driver 320 are charged to the storage capacitors of the pixels of the LCD panel 340) of a first block including a first group (a first block including GATE-OUT1, GATE-OUT2 and GATE-OUT3) of the plurality of rows (fig. 4 illustrates that when the first output enable signal OE is high, it will separate pixels lines into blocks, for example, GATE-OUT1, GATE-OUT2 and GATE-OUT3 are in the first block; GATE-OUT4, GATE-OUT5, GATE-OUT6 and GATE-OUT7 are in the second block; GATE-OUT8, GATE-OUT9, GATE-OUT10 and GATE-OUT11 are in the third block; GATE-OUT12, GATE-OUT13 and GATE-OUT14 are in the fourth block); 
supply a black level voltage to the plurality of pixels of a second block (the second block including GATE-OUT4, GATE-OUT5, GATE-OUT6 and GATE-OUT7) including a second group of the plurality of rows (the second block including GATE-OUT4, GATE-OUT5 and GATE-OUT6; [0034] the gate driver 330 drives four gate lines (“GATE-OUT3, GATE-OUT4, GATE-OUT5 and GATE-OUT6”) at the same time for charging black data signal outputted from the data driver 320 to the storage capacitance of the pixels of the LCD panel 340, as the 16.sup.th clock signal shows); and
 supply none of the data voltage and the black level voltage to the plurality of pixels in at least one of the plurality of rows of the first block ([0033] when the first output enable signal OE is at high voltage level, the gate driver 330 stops transmitting first scan signals. Note that as illustrated in fig. 4, when the OE is high at .

Allowable Subject Matter
4.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628